           Case 2:20-cv-03783-CFK Document 15 Filed 09/11/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMAR DEVELOPMENT, LLC                         :         CIVIL ACTION
        Plaintiff,                             :
                                               :
      v.                                       :         No. 20-3783
                                               :
MODERATE INCOME                                :
MANAGEMENT COMPANY &                           :
KINGSBURY CORPORATION &                        :
CHRIS RZECZKOWSKI                              :
         Defendants.                           :

                                       ORDER

      AND NOW, this 11th day of September 2020, upon consideration of

Plaintiff’s Motion to Transfer Venue to the District of New Jersey (ECF No. 11)

and Defendants’ Response in opposition (ECF No. 13), it is hereby ORDERED

and DECREED Plaintiff’s Motion to Transfer Venue to the District of New Jersey

(ECF No. 11) is GRANTED. This action shall be transferred to the United States

District Court for the District of New Jersey. The Clerk of Court is directed to

transfer the case file to the United States District Court for the District of New

Jersey and close this matter for statistical purposes.


                                                         BY THE COURT:

                                                         /s/ Chad F. Kenney

                                                         CHAD F. KENNEY, JUDGE


                                           1
